DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (US 8155370 B2).

With respect to claim 1, Hsu discloses a computing device (figs.1-2 #10; col.2 ln.10-15 “audio system”), comprising: 
a microphone (figs.1-2 #24); 
figs.1-2 #221,222); 
a processing resource (figs.1-2 #21); and a non-transitory machine-readable storage medium storing instructions executable by the processing resource to (col.4 ln.33-37; it is implied that the controller #21 executes instructions to perform the method shown in figure 4): 
receive an input as audio feedback via the microphone (fig.4 #402; col.2 ln.39-45); 
determine an amount of rotation in order to modify an angle of the audio output device relative to an axis of the computing device (fig.4 #402; col.4 ln.48-52; feedback signals captured by microphone #24 are used to calculate a position of the microphone, which is related to an amount of rotation needed to modify an angle of the speakers #221,222 towards the microphone); and 
modify the angle of the audio output device relative to the axis of the computing device based on the input via an electric motor (col.3 ln.7-11 “step motor”)(fig.4 #403; col.5 ln.26-28).

With respect to claim 3, Hsu discloses the computing device of claim 1, including instructions to cause the processing resource to modify the angle of the audio output device in response to the audio feedback exceeding a threshold feedback amount (col.4 ln.33-67; col.5 ln.1-2; a volume difference between the captured test signals of the first and second speakers is used to determine a microphone position, where if a microphone is located directly ahead of the audio system a volume difference would be zero, whereas a volume difference exists when the microphone is not right ahead of the audio system, thereby a rotation angle is modified when the volume difference is greater than a threshold of zero).

With respect to claim 8, Hsu discloses a non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a processing resource to: 
receive an input via a microphone (#24) of a computing device (#10) to modify an angle of an audio output device (#221,222) of a plurality of audio output devices included in the computing device relative to an axis of the computing device (fig.4 #402; col.2 ln.39-45); 
determine, based on the input, an amount of rotation of the audio output device (fig.4 #402; col.4 ln.48-52; feedback signals captured by microphone #24 are used to calculate a position of the microphone, which is related to an amount of rotation needed to modify an angle of the speakers #221,222 towards the microphone); and 
cause the angle of the audio output device to be modified relative to the axis of the computing device by the amount of rotation (fig.4 #403; col.5 ln.26-28).

With respect to claim 9, Hsu discloses the medium of claim 8, wherein the instructions to modify the angle of the audio output device include instructions to modify the angle of the audio output device independently of a remaining amount of plurality of audio output devices (col.5 ln.26-35; each loudspeaker may be rotated independently towards the determined microphone position).

col.5 ln.26-35; each loudspeaker may be rotated independently towards the determined microphone position).

With respect to claim 11, Hsu discloses the medium of claim 8, wherein the input is audio feedback from the plurality of audio output devices that is received by the microphone included in the computing device (fig.4 #402; col.2 ln.39-45).

With respect to claim 12, Hsu discloses the medium of claim 11, comprising instructions to: determine the amount of rotation of the audio output device based on the audio feedback to reduce the audio feedback to a threshold feedback amount; and modify the angle of the audio output device based on the determined amount of rotation (fig.4 #402; col.4 ln.48-52; feedback signals captured by microphone #24 are used to calculate a position of the microphone, which is related to an amount of rotation needed to modify an angle of the speakers #221,222 towards the microphone).

With respect to claim 16, Hsu discloses the computing device of claim 1, including instructions to cause the processing resource to modify the angle of the audio output device by causing the audio output device to move in a yaw motion (col.1 ln.62-64; the rotary angle is a yaw motion).

With respect to claim 17, Hsu discloses the computing device of claim 1, including instructions to cause the processing resource to cause the audio output device to emit sound (fig.4 #401; col.4 ln.38-43).

With respect to claim 18, Hsu discloses the computing device of claim 17, wherein the emitted sound is received as the input via the microphone (fig.4 #402; col.4 ln.44-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 8155370 B2) in view of Takeda et al (US 20140254811 A1).

With respect to claim 5, Hsu discloses the computing device of claim 1, however does not disclose expressly wherein: the audio output device is connected to an adjustable frame included in the computing device; and the processing resource is to cause the angle of the audio output device to be modified by modifying an angle of the adjustable frame.
Takeda discloses a computing device (fig.1 #1); comprising an audio output device (fig.1 #3) connected to an adjustable frame (fig.1 adjustment unit #5) included in the computing device; and a processing resource (fig.2 #13) is to cause the angle of the audio output device to be modified by modifying an angle of the adjustable frame (Par.[0038-0041]).


With respect to claim 13, Hsu discloses a method, comprising: 
receiving, by a microphone (#24) of a computing device (#10), an input to modify an angle of an audio output device (#221,222) included in the computing device relative to an axis of the computing device based on audio feedback (fig.4 #402; col.2 ln.39-45); 
determining, by the computing device based on the received input, an amount of rotation of the audio output device (fig.4 #402; col.4 ln.48-52; feedback signals captured by microphone #24 are used to calculate a position of the microphone, which is related to an amount of rotation needed to modify an angle of the speakers #221,222 towards the microphone); and 
modifying, by the computing device, an angle of the audio output device relative to the axis of the computing device by rotating by the determined amount of rotation (fig.4 #403; col.5 ln.26-28).
Hsu does not disclose expressly wherein the audio output device is connected to an adjustable frame. 
Takeda discloses a computing device (fig.1 #1); comprising an audio output device (fig.1 #3) connected to an adjustable frame (fig.1 adjustment unit #5) included in the computing device; and a processing resource (fig.2 #13) is to cause the angle of the Par.[0038-0041]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the adjustable frame of Takeda to adjust the angle of the audio output devices of Hsu.  The motivation for doing so would have been to provide a supporting frame structure for the rotation adjustment by the step motor of Hsu. 

With respect to claim 14, Hsu discloses the method of claim 13, wherein the method includes: determining the amount of rotation of the audio output device based on an amount of audio feedback received by the microphone exceeding a threshold feedback amount (col.4 ln.33-67; col.5 ln.1-2; a volume difference between the captured test signals of the first and second speakers is used to determine a microphone position, where if a microphone is located directly ahead of the audio system a volume difference would be zero, whereas a volume difference exists when the microphone is not right ahead of the audio system, thereby a rotation angle is modified when the volume difference is greater than a threshold of zero).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 8155370 B2) in view of Shi et al (US 9986359 B1).

With respect to claim 6, Hsu discloses the system of claim 1, however does not disclose expressly wherein the processing resource is to generate an instruction to a user to modify, by the determined amount of rotation, the angle of the audio output device relative to the axis of the computing device.
Shi discloses a system for determining a modifying angle of an audio output device and a generate engine to generate an instruction to a user to modify, by a determined amount of rotation, the angle of the audio output device (col.17 ln.30-67; col.18 ln.1-4).  
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill to notify the user of the system of Hsu to modify an angle of the audio output device upon detection of an incorrect loudspeaker location, .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 8155370 B2).

With respect to claim 7, Hsu discloses the system of claim 1, wherein: the computing device includes a plurality of audio output devices; however does not disclose expressly wherein each of the plurality of audio output devices include flexible sound-proof material.
Official Notice is taken that it is well-known in the art to use flexible sound-proof materials for fabricating diaphragms of loudspeakers.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use a flexible sound-proof material to make the diaphragms of the loudspeakers Hsu.  The motivation for doing so would have been to use an appropriate material for generating sound pressure waves using an excited diaphragm of the loudspeaker transducer. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Clark (US 10249276 B2) discloses a rotating speaker array. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654